IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

BARBARA C. BATTISTA,                      NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D14-5446

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 10, 2015.

An appeal from an order of the Circuit Court for Clay County.
Don H. Lester, Judge.

Barbara C. Battista, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, CLARK, and ROWE, JJ., CONCUR.